            Case 8:19-cv-03143-MSS-CPT Document 6 Filed 12/24/19 Page 1 of 1 PageID 26
AO 121 (6/90)
TO:

                    Register of Copyrights                                                           REPORT ON THE
                    Copyright Office                                                         FILING OR DETERMINATION OF AN
                    Library of Congress                                                             ACTION OR APPEAL
                    Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                       COURT NAME AND LOCATION
        6       ACTION             APPEAL                              USDC – Middle District of Florida
DOCKET NO.                       DATE FILED                            801 N Florida Avenue
  8:19-cv-3143-T-35CPT                 December 23, 2019               Tampa, FL 33602
PLAINTIFF                                                                          DEFENDANT



 STRIKE 3 HOLDINGS, LLC                                                            JOHN DOE SUBSCRIBER ASSIGNED IP ADDRESS
                                                                                   173.168.144.254, AN INDIVIDUAL
       COPYRIGHT
                                                             TITLE OF WORK                                               AUTHOR OF WORK
    REGISTRATION NO.




CLERK                                                         (BY) DEPUTY CLERK                                            DATE

             ELIZABETH M. WARREN                                                      Barbara Sohn                              December 24, 2019
                   1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                      mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                   4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
